
	

113 HRES 250 IH: Expressing support for prayer at school board meetings.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Walberg (for
			 himself, Mr. Jones,
			 Mr. Buchanan,
			 Mr. Huelskamp,
			 Mr. Broun of Georgia,
			 Mr. Rahall,
			 Mr. Gingrey of Georgia,
			 Mr. Huizenga of Michigan,
			 Mr. Neugebauer,
			 Mr. Thompson of Pennsylvania,
			 Mr. Lamborn,
			 Mr. Ribble,
			 Mr. Garrett,
			 Mr. Wenstrup,
			 Mr. Latta,
			 Mr. Fleming,
			 Mr. Posey,
			 Mr. Pitts,
			 Mr. Wolf, Mr. Bishop of Utah, Mr. Forbes, Mr.
			 Wilson of South Carolina, Mr.
			 Harper, Mr. Miller of
			 Florida, Mrs. Hartzler,
			 Mrs. Walorski,
			 Mr. Weber of Texas,
			 Mr. Carter,
			 Mr. Sam Johnson of Texas,
			 Mr. Hultgren,
			 Mr. Franks of Arizona,
			 Mr. Coble,
			 Mr. King of Iowa,
			 Mr. Southerland,
			 Mr. Graves of Georgia,
			 Mr. Webster of Florida,
			 Mr. Harris,
			 Mr. Roskam,
			 Mr. Johnson of Ohio,
			 Mr. Westmoreland,
			 Mrs. Blackburn,
			 Mr. Nunnelee,
			 Mr. Roe of Tennessee, and
			 Mr. Scalise) submitted the following
			 resolution; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing support for prayer at school
		  board meetings.
	
	
		Whereas the freedom to practice religion and to express
			 religious thought is a fundamental and unalienable right guaranteed under the
			 United States Constitution;
		Whereas the United States was founded on the principle of
			 freedom of religion and not freedom from religion;
		Whereas the framers intended that the First Amendment to
			 the Constitution would prohibit the Federal Government from enacting any law
			 that favors one religious denomination over another, and protect not prohibit
			 the mention of religion or reference to God in civic dialogue;
		Whereas in 1983 the Supreme Court of the United States
			 held in Marsh v. Chambers, 463 U.S. 783, that the practice of opening sessions
			 of legislative bodies and other deliberative public bodies with prayer is so
			 deeply embedded in the history and tradition of the United States that it has
			 become part of the fabric of society, and invoking divine guidance on a public
			 body entrusted with making the laws is not a violation of the Establishment
			 Clause of the First Amendment, but rather is simply a tolerable acknowledgment
			 of beliefs widely held among the people of the Nation;
		Whereas voluntary prayer in legislative and other
			 deliberative bodies should not be limited to prayer in the United States Senate
			 and House of Representatives and State legislatures;
		Whereas school boards are deliberative public bodies of
			 adults, akin to a legislature, in that they are predominantly elected by the
			 people, act in the public interest, and hold sessions that are open to the
			 public for voluntary attendance;
		Whereas the nature of school boards as deliberative public
			 bodies, akin to a legislature, is further established by the fact that they
			 enact policies and regulations that are given the force of law in managing and
			 supervising the schools within their realm of governance, similar to statutes
			 and ordinances enacted by Federal, State, and other local deliberative public
			 bodies to regulate the areas within their purview;
		Whereas the nature of school boards as deliberative public
			 bodies, akin to a legislature, is not altered by the presence of students or
			 any other group of observers, just as the nature of the United States Senate
			 and House of Representatives and State legislatures as deliberative public
			 bodies is not altered although individuals regularly attend such legislative
			 sessions for a variety of purposes;
		Whereas the nature of school boards as deliberative public
			 bodies, akin to a legislature, is not altered by the location at which they
			 hold their sessions, just as the nature of the United States Senate and House
			 of Representatives and State legislatures as deliberative public bodies is not
			 derived from the location at which those bodies host their sessions;
		Whereas the nature of school boards as deliberative public
			 bodies, akin to a legislature, is not altered by the subject matter of the
			 deliberation, just as the nature of the United States Senate and House of
			 Representatives and State legislatures as deliberative public bodies is not
			 altered when such bodies spend a substantial amount of time legislating on a
			 specific subject matter; and
		Whereas voluntary prayer by a deliberative public body
			 should be protected under law and encouraged in society because voluntary
			 prayer has become a part of the fabric of this society, voluntary prayer
			 acknowledges beliefs widely held among the people of the Nation, and the
			 Supreme Court of the United States has held that it is not a violation of the
			 Establishment Clause for a public body to invoke divine guidance: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that school boards are
			 deliberative public bodies, and should be free to engage in prayer at the
			 beginning of meetings;
			(2)recognizes that
			 school boards are deliberative public bodies, and should be free to engage in
			 prayer at the beginning of meetings consistent with the prayer practice upheld
			 in Marsh v. Chambers;
			(3)recognizes that
			 prayer before school board meetings is a protected act in accordance with the
			 fundamental principles upon which the Nation was founded; and
			(4)expresses support
			 for the voluntary practice of prayer at the beginning of meetings of
			 legislative bodies and other deliberative public bodies, including school board
			 meetings.
			
